Citation Nr: 0938293	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-35 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1945 
to September 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Regional Office (RO) in Providence, Rhode Island that 
in pertinent part denied service connection for PTSD.


FINDING OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran active military service from August 1945 to 
September1946 does not include any combat exposure; nor have 
non-combat stressors been verified.

3.  The Veteran's service in the U.S. Merchant Marines does 
not qualify as active military service for VA compensation 
purposes.  


CONCLUSION OF LAW

The claim of service connection for PTSD must be denied by 
operation of law.  38 U.S.C.A. §§ 101, 1110, 1521 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2006.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  In this regard, the Board acknowledges that a May 
2006 deferred rating decision indicates that the Veteran was 
in receipt of disability benefits from the Social Security 
Administration (SSA).  The Veteran in this case is now 81 
years old.  Hence, under 42 U.S.C. § 402, his SSA disability 
award was automatically converted to "old age" benefits when 
he turned 65.  In light of that fact, and the fact that the 
Social Security's Document Retention Schedule requires the 
destruction of any disability records when a beneficiary 
turns 72, there is no duty to secure any records from that 
agency.  Therefore, the Board finds the available evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008).  In addition, laws and regulations provide that 
certain individuals and groups are considered to have 
performed active military, naval, or air service for purposes 
of VA benefits. 38 C.F.R. § 3.7.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945. 38 C.F.R. § 3.7(x)(14), 
(15).  Specifically, United States Merchant Seamen who served 
on blockade ships in support of Operation Mulberry during 
World War II and American Merchant Marines who were in 
Oceangoing Service during the period of armed conflict from 
December 7, 1941, through August 15, 1945, are considered to 
have had active service.  Service outside of those dates is 
not qualifying service except for consideration of travel 
time.  See Pacheco v. West, 12 Vet. App. 36, 37 (1998).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran submitted his current claim in December 2005.  He 
alleged that he experienced many stressful events while 
serving in the Merchant Marines aboard river boats which 
brought supplies to the troops in Vietnam.  While performing 
these duties, his boat was rocketed and shot at numerous 
times.  He reported that the death and sickness he witnessed 
during that time still haunts him.  He claimed entitlement to 
service connection for PTSD based on this service.  On its 
face, such a claim is not sustainable as service in the 
Merchant Marine during that period of time does not qualify 
the claimant for any benefits.

The Veteran has submitted evidence of his Merchant Marine 
service consisting of copies of Certificates of Discharge 
that document his merchant service on a number of ships, 
including foreign service aboard the Southport II in 1968.  
Again, this Merchant Marine service is outside the recognized 
dates to establish active military service.

VA medical records dated in November 2005 and June 2007 
include the diagnosis of PTSD, based on the Veteran's service 
in the Merchant Marines while in Vietnam.  A June 2006 
statement from a VA physician was to the effect that the 
Veteran suffered from PTSD as a result of his military 
service when he was involved in an accident while working on 
an aircraft carrier.  No further explanation or basis for the 
diagnosis was provided.  A June 2009 statement from a VA 
psychiatry resident was to the effect that the Veteran was 
being treated for PTSD related to his experience while in 
military service.

A review of the Veteran's naval military records revealed 
that he served as a steward's mate aboard the USS Humbolt (a 
seaplane tender), and aboard the USS Mercer (a barracks 
ship).  He was never in combat, never served aboard an 
aircraft carrier, and available military records do not 
verify any non-combat stressors.

The Veteran testified at a Board video-conference hearing in 
September 2009.  He generally testified concerning some 
negative experiences during World War II.  However, when 
asked to identify the source of his PTSD, being in the Navy 
in World War II or seeing the dead bodies when he was in the 
Merchant Marines, he responded "when I was in the Merchant 
Marines." (Transcript p. 15).  

An August 2006 internal VA memo concluded that the Veteran's 
PTSD was clearly linked to his experiences in Vietnam while 
serving in the Merchant Marines.  In this regard, it was 
observed that the Veteran had not reported any stressful 
events associated with his active service in the Navy from 
August 1945 to September 1946.  

To the extent the Veteran asserts his PTSD is due to his 
service in the Navy from August 1945, to September 1946, 
despite the requisite diagnosis of PTSD, the fact remains 
that the evidence of record simply fails to verify the 
occurrence of any claimed in-service stressor during that 
time.  Service treatment records do not reflect any treatment 
for any an acquired psychiatric disorder, including PTSD.  
While the Veteran described incidents with racial overtones 
during his service in World War II, he did not describe these 
events as life threatening, or that they cause him to feel 
stress compatible with a diagnosis of PTSD.  Without credible 
evidence of an in-service stressor(s) the Veteran cannot meet 
the criteria for service connection for PTSD for his period 
of active military service, and for his period of active 
military service, service connection for PTSD is denied on 
the merits.

Regarding the Veteran's service in the U.S. Merchant Marines, 
his association with the Merchant Marines during the Vietnam 
Era does not qualify as active military, naval, or air 
service under 38 C.F.R. § 3.7(x)(15).  Accordingly, any claim 
for PTSD resulting from his time in Vietnam must be denied by 
operation of law.  See Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).
  

ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


